Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Shirai (JPH0740714 A), Yamaguchi (US 5,814,169) and Yang Yinming (CN 203418936U) fail to properly disclose or suggest a central land portion sandwiched between a pair of mediate land portions, each of the pair of mediate land portions being defined by the main grooves and the lateral groove, each of the pair of mediate land portions including a plurality of cross sipes extending in a direction intersecting with the circumferential direction sipe in the outer partial land portion wherein the plurality of cross sipes include a wide portion sipe located closest to a wide end of the outer partial land portion in the tire circumferential direction, and a narrow portion sipe located closest to a narrow end of the outer partial land portion in the tire circumferential direction, the narrow portion sipe has a distal end, positioned closer to the circumferential direction sipe, which is positioned in a non-sipe projection portion which is a portion other than the sipe projection portion of the outer partial land portion and the inner partial land portion is not formed with any sipes extending in a direction intersecting with the circumferential direction sipe. Claims 18-29 depend on claim 17, and hence allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749